Title: 30th.
From: Adams, John Quincy
To: 


       Although I had not last night, been guilty of an excess so far as to be intoxicated, yet I had not sufficiently consulted what my feelings would be this day, to be entirely prudent. I therefore arose this morning, with a very disagreeable head-ache, which continued the whole day. I could neither attend meeting nor read, nor write; and pass’d the day with much tediousness. In the evening however I took a walk with Townsend; and after returning, pass’d an hour at Mr. Tufts’s.
      